DETAILED ACTION
Claims 1-4 and 6-21 are currently pending in this Office action.  Claims 9-20 are withdrawn as being directed to non-elected inventions.  Claim 5 stands canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 01/15/2021, with respect to claims 1-5 and 8 have been fully considered and are persuasive.  The rejections of:
claims 1-4 and 7 under 35 U.S.C. 102(a)(1) as being anticipated by Zafiropoulou et al., “In Situ Deposition and Characterization of MoS2 Nanolayers on Carbon Nanofibers and Nanotubes,” J. Phys. Chem. C, 117(19), pp. 10135-10142 (2013); and
claims 1-3, 5, and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Quick et al. (US 2014/0027775 A1)
have been withdrawn.  Namely, the previous rejection is withdrawn in light of the amendment to claim 1 incorporating previous claim 5 into claim 1 and specifying the extent of the claimed film coverage over the claimed substrate.
As for the rejection made over by Zhou et al., “Large Area Growth and Electrical Properties of p-Type WSe Atomic Layers,” Nanoletters, 15, pp. 709-713 (2014), page 13 refers to figures 5a, 6, and 4 to conclude that “one skilled in the art would not consider these disclosures to support a reasonable conclusion that Zhou discloses a ‘structurally and electrically continuous film’.”  This is unpersuasive because it disregards the plain teaching of Zhou.  As discussed previously, Zhou at 710-711 discloses a continuous WSe2 monolayer that covers the entire SiO2/Si substrate, where 709 explains that the WSe2 material exhibits “excellent electrical characteristics.”  711 describes Fig. 2(e) as a 300 nm SiO2/Si 2 of a WSe2 monolayer.  There is sufficient support in Zhou for a film satisfying the limitations of the present claims.
Page 14 further argues that because the films of Zhou “are deposited using chemical vapor deposition (CVD)” they would not be considered “’structurally and electrically continuous’” as claimed.  This argument is unpersuasive because it is premised upon a reference (van der Zande) that has not been properly made of record and is otherwise irrelevant to Zhou.  Even if considered, van der Zande describes a “monolayer molybdenum disulphide,” while Zhou is directed to mono- and multi-layer films of WSe2.  These are chemically distinct films and so van der Zande is not applicable to the films of Zhou.  Thus, Zhou remains applicable to the present claims.

Drawings
The drawings were received on 01/15/2021.  These drawings are accepted.

Claim Rejections - 35 USC § 112
Claims 1-4, 6-8, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at lines 3-4 recites “electrically continuous.” This limitation is indefinite because it is not a term of art nor does the original disclosure provide a definition for the same. For the purposes of the rejections below, this limitation will be interpreted as having electrical properties generally.
Claims 2-4, 6-8, and 21 are indefinite by reason of their dependency from claim 1.

Claim Rejections - 35 USC § 102
Claim(s) 1-4, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al., “Large Area Growth and Electrical Properties of p-Type WSe Atomic Layers,” Nanoletters, 15, pp. 709-713 (2014).
With respect to claim 1, Zhou at abstract discloses a film containing a WSe2 monolayer, where
709 describes that the film is deposited on a substrate. The reference at 710-711 discloses a continuous WSe2 monolayer that covers the entire SiO2/Si substrate, where 709 explains that the WSe2 material exhibits “excellent electrical characteristics.”
With respect to claim 2, Zhou at abstract discloses a film containing a WSe2 monolayer.
With respect to claim 3, Zhou at abstract discloses a film containing a WSe2 monolayer.
With respect to claim 4, Zhou at Fig. 2(d) discloses a bilayer of WSe2.
With respect to claim 6, Zhou at 710-711 discloses a continuous WSe2 monolayer that covers the entire SiO2/Si substrate.
With respect to claim 8, Zhou at 709 discloses SiO2/Si substrates.

Claim Rejections - 35 USC § 102/103
Claim 21 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhou et al., “Large Area Growth and Electrical Properties of p-Type WSe Atomic Layers,” Nanoletters, 15, pp. 709-713 (2014).
The disclosure of Zhou as discussed above is herein incorporated by reference.
Zhou at 712 discloses WSe2 monolayer films having a mobility of at most 100 cm2V-1S-1 at room temperature and few-layer films having a mobility of at most 350 cm2V-1S-1, but is silent as to the mobility at 90 K.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  
“Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.
Here, Zhou teaches a metal-chalcogenide (WSe2) film disposed on a substrate, the film comprising a monolayer of a metal-chalcogenide and is structurally and electrically continuous over 80 percent or greater of the substrate as claimed.  The claimed mobility at 90 K would accordingly be inherent to the claimed metal-chalcogenide film because Zhou teaches a film of the same chemical composition to that presently claimed.
Alternatively, the claimed mobility would be at least obvious over the teachings of Zhou, which teaches a substantially similar film to that the presently claimed.  While Zhou does not directly disclose the metal-chalcogenide film mobility at 90K, since each of the claimed components is present and rendered obvious by the teachings of Zhou, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the film of Zhou to possess a mobility within the presently claimed range of at least 130 cm2V-1S-1 at 90 K.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768